--------------------------------------------------------------------------------

Exhibit 10.12
 

[Standard Form of Stock Option Agreement]


LINCOLN EDUCATIONAL SERVICES CORPORATION
2005 LONG-TERM INCENTIVE PLAN
 
STOCK OPTION AGREEMENT


Lincoln Educational Services Corporation (the “Company”) hereby grants you,
_______________________  (the “Optionee”), an option (the “Option”) under the
Company’s 2005 Long-Term Incentive Plan (the “Plan”) to purchase Ordinary Shares
(“Shares”) of the Company.  Subject to the provisions of the Plan and the Option
Rules attached hereto as Exhibit A, the principal features of the Option are as
follows:
 






Date of Grant
 
Exercise Price per Share
$______________
Number of Optioned Shares
_______________
Type of Option:
___Incentive Stock Option (ISO) (to the extent permitted by applicable laws)
 
___Nonstatutory Stock Option (NSO)
Expiration Date:
10 years from the Date of Grant


Vesting Schedule
 
The Option shall become exercisable, in whole or in part, in accordance with the
terms of the Plan, the Option Rules (attached hereto as Exhibit A) and the
following vesting schedule:
 
The Option shares shall vest on [ ____ ], subject to your continuing to be an
employee or consultant (a “Service Provider”) through these dates.
 
Option Termination:
 
Event Triggering Option Termination
Maximum Time to Exercise After Triggering Event*
   
Termination of Service, other than for Cause (except as provided below)
30 days
Termination of Service for Cause
Immediately
Termination of Service due to Disability
6 months
Termination of Service due to death
6 months
Resignation
Immediately



*However, in no event may the Option be exercised after the Expiration Date.  It
is your responsibility to exercise the Option, if you so desire, before it
expires or terminates.
 
Your signature below indicates your agreement, understanding, and acceptance
that the Option is subject to all of the terms and conditions contained in
Exhibit A and the Plan.  Please be sure to read all of Exhibit A, which contains
the specific terms and conditions of the Option.
 
This Option Agreement does not represent a securities interest in the Company,
which interest may accrue only upon the exercise of the Option in accordance
with its terms.
 
LINCOLN EDUCATIONAL SERVICES CORPORATION
OPTIONEE
 
 
 
 
[Title]
 
Signed
         
 
 
 
 
Date
 
Date
 



 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


OPTION RULES
 
1.             Grant of Option.  The Committee hereby grants to the Optionee
under the Plan the right to purchase the number of Shares set forth on the first
page of this Option Agreement (the “Grant Notice”), at the Exercise Price per
Share set forth in the Grant Notice, and subject to all of the terms and
conditions in this Option Agreement and the Plan, a copy of which the Optionee
acknowledges having received.
 
The aggregate Fair Market Value (determined with respect to each Incentive Stock
Option at the time the Incentive Stock Option is granted) of Shares with respect
to which Incentive Stock Options are exercisable for the first time by the
Optionee during any calendar year (under the Plan or any other plan of the
Company) shall not exceed US$100,000.  If the Option is designated in the Grant
Notice as an Incentive Stock Option, all or a portion of the Option may
nonetheless be treated as a Nonstatutory Stock Option.
 
2.             Definitions. Unless otherwise defined herein, the capitalized
terms in this Option Agreement shall have the meanings ascribed to those terms
in the Plan.  In the event of a conflict between the terms and conditions of the
Plan and this Option Agreement, the terms and conditions of the Plan shall
prevail unless otherwise indicated.
 
“Cause” shall mean (unless otherwise defined in an agreement between the Service
Provider and the Company or any of its subsidiaries, in which case the term
“Cause” as used herein with respect to such Service Provider shall have the
meaning ascribed to it therein), (i) the Service Provider’s willful failure to
perform the duties of his or her employment or consultancy in any material
respect, (ii) malfeasance or gross negligence in the performance of a Service
Provider’s duties of employment or consultancy, (iii) the Service Provider’s
conviction of a felony under the laws of the United States or any state thereof
(whether or not in connection with his or her employment or consultancy), (iv)
the Service Provider’s intentional or reckless disclosure of trade secrets or
confidential or proprietary information respecting the Company’s or any of its
subsidiaries’ business to any individual or entity which is not in the
performance of the duties of his or her employment or consultancy, (v) the
Service Provider’s commission of an act or acts of sexual harassment that would
normally constitute grounds for termination, or (vi) any other act or omission
by the Service Provider (other than an act or omission resulting from the
exercise by the Service Provider of good faith business judgment), which is
materially injurious to the financial condition or business reputation of the
Company or any of its affiliates; provided, however, that in the case of (i) and
(ii) above, a Service Provider shall not be deemed to have been terminated for
cause unless he has received written notice of the alleged basis therefor from
the Company, and fails to remedy the matter within thirty (30) days after he has
received such notice, except that no such “cure opportunity” shall be required
in the case of two separate episodes giving the Company, the right to terminate
for cause for such reason occurring within any 12-month period.
 
3.             Exercise of Option.
 
(a)           Right to Exercise.  The Option shall be exercisable during its
term cumulatively according to the Vesting Schedule set out in the Grant Notice
and with the applicable provisions of the Plan.  Notwithstanding the foregoing,
the Option shall not be exercised for a fraction of a Share.
 
(b)           Method of Exercise.  The Option shall be exercisable to the extent
then vested by delivery of a written exercise notice in the form attached hereto
as Exhibit B (the “Exercise Notice”), which shall state the election to exercise
the Option, the number of Shares with respect to which the Option is being
exercised, and such other representations and agreements as may be required by
the Company.  The Exercise Notice shall be signed by the Optionee (or by the
Optionee’s beneficiary or other person entitled to exercise the Option in the
event of the Optionee’s death under the Plan) and shall be delivered in person
or by certified mail to the Secretary of the Company.  The Exercise Notice shall
be accompanied by payment of the aggregate Exercise Price as to all Shares
exercised.  The Option shall be deemed to be exercised as of the date (the
“Exercise Date”) (i) the Company receives (as determined by the Committee in its
sole, but reasonable, discretion) the fully executed Exercise Notice accompanied
by payment of the aggregate Exercise Price and (ii) all other applicable terms
and conditions of the Option Agreement are satisfied.
 
 

--------------------------------------------------------------------------------

 
 
(c)           Issuance of Shares.  After receiving the Exercise Notice, the
Company shall cause to be issued a certificate or certificates for the Shares as
to which the Option has been exercised, registered in the name of the person
exercising this Option (or in the names of such person and his or her spouse as
community property or as joint tenants with right of survivorship).  The Company
shall cause the certificate or certificates to be deposited with the Company’s
designated stock option provider for the account of the Optionee.
 
4.           Method of Payment.  Payment of the aggregate Exercise Price shall
be by any of the following forms of consideration, or a combination thereof, at
the election of the Optionee:
 
(a)           cash or check;
 
(b)           at the discretion of the Committee and if the Shares are publicly
traded, consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or
 
(c)           at the discretion of the Committee, surrender of other Shares
which, if accepted by the Company, would not subject the Company to adverse
accounting as determined by the Committee.
 
5.           Non-Transferability of Option.  The Option and the rights and
privileges conferred hereby shall not be sold, pledged or otherwise transferred
(whether by operation of law or otherwise) in any manner otherwise than by will
or by the laws of descent or distribution, shall not be subject to sale under
execution, attachment, levy or similar process and may be exercised during the
lifetime of the Optionee only by the Optionee.  The terms of the Plan and the
Option Agreement shall be binding upon the executors, Committees, heirs,
successors and assigns of the Optionee.
 
6.           Term of Option.  The Option shall in any event expire on the
expiration date set forth in the Grant Notice, and may be exercised prior to the
expiration date only in accordance with the Plan and the terms of this Option
Agreement.
 
7.           Tax Obligations.
 
(a)           Withholding Taxes.  The Optionee shall make appropriate
arrangements with the Company (or Subsidiary employing or retaining the
Optionee) for the satisfaction of all U.S. Federal, state, local and non-U.S.
income and employment tax withholding requirements applicable to the Option
exercise.  The Optionee hereby acknowledges, understands and agrees that the
Company may refuse to honor the exercise and refuse to deliver Shares if the
withholding amounts are not delivered at the time of exercise.
 
(b)           Notice of Disqualifying Disposition of Shares.  If the Option
granted to the Optionee herein is designated as an Incentive Stock Option, and
if the Optionee sells or otherwise disposes of any of the Shares acquired
pursuant to the Incentive Stock Option on or before the later of (1) the date
two years after the Date of Grant and (2) the date one year after the date of
exercise, the Optionee shall immediately notify the Company in writing of such
disposition.  The Optionee hereby acknowledges and agrees that the Optionee may
be subject to income tax withholding by the Company on the compensation income
recognized by the Optionee in connection with the exercise of the Option.
 
8.             Adjustment of Shares.  In the event of any transaction described
in Section 13(b) of the Plan, the terms of the Option (including, without
limitation, the number and kind of the Optioned Shares and the Exercise Price)
may be adjusted as set forth in Section 13(b) of the Plan.  This Option
Agreement shall in no way affect the right of the Company to adjust, reclassify,
reorganize or otherwise change its capital or business structure or to merge,
consolidate, dissolve, liquidate or sell or transfer any part of its business or
assets.
 
9.             Legality of Initial Issuance.  No Shares shall be issued upon the
exercise of the Option unless and until the Company has determined that: (i) the
Company and the Optionee have taken all actions required to register the Shares
under the Securities Act of 1933, as amended (the “Securities Act”) or to
perfect an exemption from the registration requirements thereof, if applicable;
(ii) all applicable listing requirements of any stock exchange or other
securities market on which the Shares are listed have been satisfied; and (iii)
all other applicable provisions of state or U.S. federal law or other applicable
laws have been satisfied.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
10.           Securities Law Restrictions.  Regardless of whether the offering
and sale of Shares under the Plan have been registered under the Securities Act
or have been registered or qualified under the securities laws of any state, the
Company at its discretion may impose restrictions upon the sale, pledge or other
transfer of the Shares (including the placement of appropriate legends on share
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act, the securities laws of any state
or any other applicable laws.
 
11.           General Provisions.
 
(a)           Notice.  Any notice required by the terms of this Option Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or upon deposit with the United States Postal Service, by registered or
certified mail, with postage and fees prepaid.  Notice shall be addressed to the
Company at its principal executive office and to the Optionee at the address
that he or she most recently provided to the Company.
 
(b)           Successors and Assigns.  Except as provided herein to the
contrary, this Option Agreement shall be binding upon and inure to the benefit
of the parties to this Option Agreement, their respective successors and
permitted assigns.
 
(c)           No Assignment.  Except as otherwise provided in this Option
Agreement, the Optionee shall not assign any of his or her rights under this
Option Agreement without the prior written consent of the Company, which consent
may be withheld in its sole discretion.  The Company shall be permitted to
assign its rights or obligations under this Option Agreement, but no such
assignment shall release the Company of any obligations pursuant to this Option
Agreement.
 
(d)           Severability.  The validity, legality or enforceability of the
remainder of this Option Agreement shall not be affected even if one or more of
the provisions of this Option Agreement shall be held to be invalid, illegal or
unenforceable in any respect.
 
(e)           Administration.  Any determination by the Committee in connection
with any question or issue arising under the Plan or this Option Agreement shall
be final, conclusive, and binding on the Optionee, the Company, and all other
persons.
 
(f)           Headings.  The section headings in this Option Agreement are
inserted only as a matter of convenience, and in no way define, limit or
interpret the scope of this Option Agreement or of any particular section.
 
(g)           Counterparts.  This Option Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
(h)           Entire Option Agreement; Governing Law.  The provisions of the
Plan are incorporated herein by reference.  The Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and the Optionee.  This Option
Agreement is governed by the laws of the State of New York applicable to
contracts executed in and to be performed in that State.
 
12.           No Guarantee of Continued Service.  THE OPTIONEE ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER).  THE OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION
AGREEMENT, THE OPTION GRANTED HEREUNDER, THE TRANSACTIONS CONTEMPLATED HEREUNDER
AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH THE
OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE OPTIONEE’S RELATIONSHIP
AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
 
o O o
 
 
- 3 -

--------------------------------------------------------------------------------

 


EXHIBIT B
 
LINCOLN EDUCATIONAL SERVICES CORPORATION
2005 LONG-TERM INCENTIVE PLAN
EXERCISE NOTICE
 
Lincoln Educational Services Corporation
200 Executive Drive, Suite 340
West Orange, New Jersey 07052
 
Attention:  Secretary
 
1.           Exercise of Option.  Effective as of today, _____________, _____,
the undersigned (the “Optionee”) hereby elects to exercise the Optionee’s option
to purchase _________ Ordinary Shares (the “Shares”) of Lincoln Educational
Services Corporation (the “Company”), under and pursuant to the 2005 Long-Term
Incentive Plan (the “Plan”) and the Share Option Agreement dated ____________,
____ (the “Option Agreement”).  Unless otherwise defined herein, the capitalized
terms in this notice of exercise (the “Exercise Notice”) shall have the meanings
ascribed to those terms in the Plan.
 
2.           Delivery of Payment.  The Optionee herewith delivers to the Company
the full Exercise Price of the Shares with respect to which the Optionee is
exercising the Option, and any and all withholding taxes due in connection with
the exercise of the Option.
 
3.           Representations of the Optionee.  The Optionee hereby acknowledges
that the Optionee has received and read, and understands the Plan and the Option
Agreement, including the Option Rules, and agrees to abide by and be bound by
their terms and conditions.
 
4.           Rights as Stockholder.  Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Optioned
Shares, notwithstanding the exercise of the Option.  The Shares shall be issued
to the Optionee as soon as practicable after the Option is exercised in
accordance with the Option Agreement.  No adjustment shall be made for a
dividend or other right for which the record date is prior to the date of
issuance except as provided in Section 13 of the Plan.
 
5.           Tax Consultation.  The Optionee hereby acknowledges that he or she
understands that the Optionee may suffer adverse tax consequences as a result of
the Optionee’s purchase or disposition of the Shares.  The Optionee hereby
represents that the Optionee has consulted with any tax consultants the Optionee
deems advisable in connection with the purchase or disposition of the Shares and
that the Optionee is not relying on the Company for any tax advice.
 
6.           Interpretation.  Any dispute regarding the interpretation of this
Exercise Notice shall be submitted by the Optionee or by the Company forthwith
to the Committee, which shall review such dispute at its next regular
meeting.  The resolution of such a dispute by the Committee shall be final and
binding on all parties.
 
7.           Governing Law; Severability.  This Exercise Notice is governed by
the laws of the State of New York applicable to contracts executed in and to be
performed in that State.
 
8.           Entire Agreement.  The Plan and Option Agreement are incorporated
herein by reference.  This Exercise Notice, the Plan, and the Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and the Optionee.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, this Exercise Notice is deemed made as of the date first set
forth above.
 
Submitted by:
 
Accepted by:
 
     
OPTIONEE
 
LINCOLN EDUCATIONAL SERVICES CORPORATION
           
Signature
 
By
           
Print Name
 
Title
     
Address:
                                     
Date Received






--------------------------------------------------------------------------------